DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) estimating a composition of a focused portion, modifying an initial composition estimating condition to thereby define a modified composition estimating condition, and estimating a composition of a molecular ion based on a mass of the molecular ion under the modified composition estimating condition. This judicial exception is not integrated into a practical application because not only can the claim be carried out by generically recited computer elements, the claim does not require any computer elements at all and thus there is a lack of a meaningful limitation to integrate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the lack of any computer elements beyond those generically recited, and in fact, as indicated above, the claim does not require even generically recited computer elements and thus the claim is indicated allowable as being an abstract idea lacking any elements that amount to significantly more than the abstract idea itself of carrying out the currently recited method steps.
As to claim 12: The claim recites masses of a plurality of focused portions being identified with respect to a plurality of ions, a plurality of partial compositions being estimated based on the masses of the plurality of focused portion, and the initial composition estimating condition being modified stepwise based on the plurality of partial compositions and thus is also subject to rejection under 35 U.S.C. 101 as also not adding significantly more to the abstract idea recited in claim 11 because no further limitations are present in the instant claim that could be construed as adding significantly more.
The examiner recommends amending the claims to recite specific computer elements that integrate into the claims’ steps outlined in claims 11 and 12 and/or explaining in remarks to the office action how Applicant believes the above rejections to be rendered moot by, e.g. a portion of Applicant’s disclosure that would indicate the addition of “significantly more” to claims 11 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi US PG-PUB 2013/0306857 A1 (hereafter Yamaguchi), prior art of record as indicated on the IDS filed 20 October 2021.
As to claim 1: Yamaguchi discloses a composition estimating apparatus (fig. 1), comprising:
a partial composition estimating unit (23; fig. 1) that estimates, as a partial composition, a composition of a focused portion corresponding to a portion of a molecular ion based on a mass of the focused portion (¶ 55 and see further details in ¶ 58 which notes that mass spectra are created; additionally, see ¶ 42 which notes that such spectra may include a neutral fragment and are thus considered to include a focused portion);
a modification unit (25) that modified an initial composition estimating condition based on the partial composition, to thereby define a modified composition estimating condition (¶ 68 - when the addition or elimination of specific components occurs to alter the accuracy of the deduced chemical structure, there is considered to be a modification based on the partial composition that thus is considered to define a modified composition estimating condition); and
an overall composition estimating unit that estimates, as an overall composition, a composition of the molecular ion based on a mass of the molecular ion under the modified composition estimating condition (¶ 71 - the additional parameters used to estimate the composition constitute an overall composition estimating unit that estimates a composition of the molecular ion based on a mass of the molecular ion under the modified composition estimating condition described previously in ¶ 68 - such an estimating unit is a part of the data analyzer 22 disclosed previously in ¶ 62).

As to claim 2: Yamaguchi discloses the apparatus according to claim 1, wherein
the initial composition estimating condition is an initial composition search range defined by a plurality of ranges of a number of atoms associated with a plurality of chemical elements (¶ 38 regarding the kinds and numbers of constituent elements that are noted to be an example of a refinement condition utilized and further see ¶ 62 which notes that a plurality of chemical elements are possible candidates and have the refinement conditions applied thereto).

As to claim 3: Yamaguchi discloses the apparatus according to claim 2, wherein
the modification unit has a narrowing function capable of narrowing, based on the partial composition, at least one of the plurality of ranges of the number of atoms (¶ 38; the kinds and numbers of constituent elements are discloses as being one of the refinement conditions applied and therefore when the modification unit 25 carries out this function, it is considered to be narrowing at least one of the plurality of ranges of the number of atoms because structures lacking the appropriate similarity are excluded).

As to claim 4: Yamaguchi discloses the apparatus according to claim 3, wherein
the plurality of ranges (the ranges disclosed in ¶ 62 that are refined accordingly to details in ¶ 38) of the number of atoms are specified by a plurality of lower limits and a plurality of upper limits (the possible ranges of the candidates are selected according to the m/z value of the peaks as disclosed in ¶ 61 and 62 and the limits are defined by the m/z values in the database when matching said values to said peak signals - each of these potential matches have an upper and lower limit of how similar the measured peak is to an expected peak in the database and is thus considered to meet the recited limitation); and
the narrowing function is configured to raise at least one of the plurality of lower limits (¶ 68 in the event of a specific component that has elimination of a specific component that is known to easily occur, the scope of the database search can be narrowed to exclude those compounds that do not match this behavior in order to improve accuracy of the search for a match).

As to claim 5: Yamaguchi discloses the apparatus according to claim 2, wherein
the modification unit (25) has an adding function of adding, based on the partial composition, a new chemical element to the plurality of chemical elements and adding a new range of the number of atoms associated with the new chemical element to the plurality of ranges of the number of atoms (¶ 71 - when the modification disclosed in ¶ 68 is insufficient for a compound match when searching a chemical structure database, additional parameters may be added into the algorithm that determines whether a possible candidate is to be excluded or included in the search for said match - in the event of additional parameters being utilized, the number of atoms used in the determination as disclosed previously in ¶ 61 and 62 will be modified accordingly and thus the modification unit is considered to have an adding function that considers new chemical elements according to the additional parameters).

As to claim 6: Yamaguchi discloses the apparatus according to claim 2, wherein
the modification unit (25) comprises:
an extractor (22) that extracts, when a plurality of partial compositions are estimated with respect to the focused portion, a common composition from the plurality of partial compositions (¶ 65 - the analyzer determines when a common composition and orders them by following the routine in ¶ 70 which explicitly notes that portions of common chemical structure may be made note of and thus the analyzer 22 functions as an extractor in this manner); and
a range modifying unit that modifies the composition search range based on the common composition (the modification unit 25 is considered to function as a range modifying unit when the search range is modified in the manner disclosed in ¶ 70 and especially when considered with the additional parameters that may also be included to further modify the composition search range as described in ¶ 71 - the common chemical composition can be highlighted in particular, as noted, and used in conjunction with further parameters to improve search accuracy for a matching chemical structure).

As to claim 8: Yamaguchi discloses the apparatus according to claim 1, wherein
the focused portion (see ¶ 42 which notes that the spectra disclosed may include a neutral fragment and is thus considered to include a focused portion) is at least one of a fragment ion and a portion corresponding to a difference between the molecular ion and the fragment ion (¶ 42 notes that the neutral fragment/loss corresponds to the difference in mass to charge ratio between a precursor ion and a product ion and is thus considered to read on the limitation as recited).

As to claim 9: Yamaguchi discloses the apparatus according to claim 8, further comprising:
a selector that selects, as the focused portion, either the portion corresponding to the difference or the fragment ion based on a molecular ion peak and a fragment ion peak in a mass spectrum (¶ 42 in view of further details in ¶ 55-56; the dissociation pattern predictor 23 functions as a selector and utilizes the pattern of ions originating from a compound having a structure expressed by a given chemical structural formula and selects as the focused portion, a fragment ion based on a molecular ion peak as further disclosed in ¶ 59).

As to claim 11: Yamaguchi discloses a composition estimating method (¶ 18 regarding the prediction of chemical structure disclosed throughout the publication), comprising:
estimating, as a partial composition, a composition of a focused portion corresponding to a portion of a molecular ion based on a mass of the focused portion (¶ 55 and see further details in ¶ 58 which notes that mass spectra are created; additionally, see ¶ 42 which notes that such spectra may include a neutral fragment and are thus considered to include a focused portion);
modifying an initial composition estimating condition based on the partial composition, to thereby define a modified composition estimating condition (¶ 68 - when the addition or elimination of specific components occurs to alter the accuracy of the deduced chemical structure, there is considered to be a modification based on the partial composition that thus is considered to define a modified composition estimating condition); and
estimating, as an overall composition, a composition of the molecular ion based on a mass of the molecular ion under the modified composition estimating condition (¶ 71 - the additional parameters used to estimate the composition constitute an overall composition estimating unit that estimates a composition of the molecular ion based on a mass of the molecular ion under the modified composition estimating condition described previously in ¶ 68 - such an estimating unit is a part of the data analyzer 22 disclosed previously in ¶ 62).

As to claim 12: Yamaguchi discloses the method according to claim 11, wherein
masses of a plurality of focused portions are identified with respect to a plurality of molecular ions based on a plurality of mass spectra (¶ 38 regarding the kinds and numbers of constituent elements that are noted to be an example of a refinement condition utilized and further see ¶ 62 which notes that a plurality of chemical elements are possible candidates and have the refinement conditions applied thereto) corresponding to a plurality of compounds which are separated stepwise from a sample (¶ 51 regarding the stepwise steps taken to separate a substance being tested);
a plurality of partial compositions are estimated based on the masses of the plurality of focused portions (¶ 62 regarding the partial compositions that are estimated by the analyzer 22 and which constitute a plurality of product ion sets that are each comprised of different structural formulae and which are based on the masses of the plurality of focused portions as noted previously in ¶ 61), and
the initial composition estimating condition is modified stepwise based on the plurality of partial compositions (¶ 68 - when the addition or elimination of specific components occurs to alter the accuracy of the deduced chemical structure, there is considered to be a modification based on the partial composition and this modification occurs stepwise because it may lead to further distinct estimations as further noted in ¶ 69-71).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi US PG-PUB 2013/0306857 A1 (hereafter Yamaguchi), prior art of record as indicated on the IDS filed 20 October 2021.
As to claim 10: Yamaguchi discloses the apparatus according to claim 8 (see the above rejection of claim 8 under 35 U.S.C. 102(a)(1)), including the mass spectrum comprises a first mass spectrum generated under application of a first ionization method (the ionization disclosed in ¶ 59 regarding the MS1 spectrum)
but does not explicitly teach:
the mass spectrum comprises a second mass spectrum generated under application of a second ionization method that is different from the first ionization method.
Another embodiment of Yamaguchi teaches a mass spectrum comprises a second mass spectrum (the spectrum referred to in ¶ 76 as the MS2 spectrum) generated under application of a second ionization method that is different from the first ionization method (¶ 76 notes that there is no restriction on the analyzing conditions, such as the ionization method, and therefore is considered to suggest that the ionization method is different from the first ionization method disclosed in ¶ 59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first mass spectrum by utilizing a second mass spectrum generated under application of a second ionization method that is different from the first because multiple spectra can be used to improve accuracy of determining the chemical structural formula of a substance in question such as suggested in ¶ 83 and 84 of Yamaguchi.

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Yoshinari et al. US PG-PUB 2007/0187588 A1 discloses a tandem type mass analysis system and appears pertinent to Applicant’s disclosure.



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of an identification unit that identifies, when a plurality of partial compositions are estimated with respect to a plurality of focused portions corresponding to a plurality of portions of the molecular ion, a higher number of atoms from the plurality of partial compositions for each of the plurality of chemical elements, when considered in combination with the other limitations recited in the instant claim as well with the limitations of parent claims 1 and 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856